Case 1:17-cr-00548-PAC Document 499-5 Filed 09/03/21 Page 1 of 2




                           EXHIBIT 5
      Case 1:17-cr-00548-PAC Document 499-5 Filed 09/03/21 Page 2 of 2
        Case 1:17-cr-00548-PAC Document 61 Filed 08/16/18 Page 18 of 18
        Case 1:17-cr-00548-PAC Document 59-1 Filed 08/09/18 Page 18 of 18




       (3)           I have received, read, and understand the Protective Oiler entered by the


                                                                          /
United States District Court for the Southern District of New York on 0 1 (             , 2018, in

United Slates v, Joshua Adam Schulte, S1 17 Cr. 548 (PAC), relating to classified information,

and I agree to comply with the provisions thereof.

       (4)           I understand that any prior contractual obligations that may bind me to

continue to protect classified information remain in full force and effect, and are not superseded

by this Memorandum of Understanding. Additionally, I understand that this Memorandum of

Understanding does not absolve me of any criminal or civil penalties that may otherwise be

imposed upon me as a. result of my unauthorized disclosure of classified information.



Sabrina Shroff, Esq.                                        Date
Counsel for th Defendant




Jos a Adam 4ehulte
Def ndant
